DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al (US 2015/0128994).
Kaneko et al teach a method and apparatus as claimed.
The method comprises:
a processing liquid/topcoat solution supplying step of supplying a processing liquid to a surface of a substrate; 
a processing film forming step of solidifying/curing the processing liquid supplied to the surface of the substrate to form a processing film that holds a removal object (particles) present on the surface of the substrate; 
a peeling step of supplying a peeling/stripping liquid forming liquid (pure water) to the surface of the substrate to put the peeling liquid forming liquid in contact with the processing film and form a peeling liquid and peeling the processing film, in the state of holding the removal object, from the surface of the substrate by the peeling liquid; and 
a removing step of continuing the supply of the peeling liquid forming liquid, after the peeling of the processing film, to wash away and remove the processing film from the surface of the substrate in the state where the removal object/particles is held by the processing film.
Kaneko et al also teaches an apparatus comprising the claimed parts, including the controller to perform the disclosed method.
See entire document, especially Figures 1A-C, 2-4, 7-9, 13 and the related description and the description at [0006-8], [0034-88], [0112-182].
Kaneko et al also teach dissolving the processing film/topcoat film to form a hole through the film (at least Figure 1C).
Kaneko et al also teach the use of water as peeling/stripping liquid.
The presence of a low and high solubility substances in the film/topcoat is inherent since different compounds have different solubility.
The removal of the processing/topcoat film from the surface of the substrate is shown at least on Figure 1C.
Since the topcoat film of Kaneko et al has substances in a solid state, which are then dissolved by the peeling/stripping liquid the step of forming film having the peeling liquid forming substance and the step of dissolving the peeling liquid forming substance are met.
The newly introduced limitations requiring peeling and removing steps of supplying pure water “without discharging any alkaline aqueous solution toward the surface of the substrate” are disclosed by Kaneko et al at least at [0085-86]. The stripping process disclosed at least in [0085-86] and shown at least on Figures 1A-C is readable on the claimed peeling and removing steps.
 

Claim(s) 1, 3, 5-8, 10, 12, 14-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al (US 2019/0371599).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Yoshida et al teaches the invention as claimed.
See entire document, especially Figures 2, 7A-C, 8A-C, and the related description, detailed description of the preferred embodiments, claims.
The newly introduced limitations requiring peeling and removing steps of supplying pure water “without discharging any alkaline aqueous solution toward the surface of the substrate” are disclosed by Yoshida et al at least at [0135-137]. The peeling process disclosed at least in [0135-137] and shown at least on Figures 8A-C is readable on the claimed peeling and removing steps.
As to claims 19-22 which require alkaline component in the processing film:
Yoshida et al exemplify components promoting dissolution of the processing films, such as at least 1,3-cyclohexanediol and the other compounds of Formula 14 wherein L is a single bond, Cy1 is C1-5 alkyl, which are alkaline compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,211,241. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims except for the step of forming peeling liquid by contacting the peeling liquid forming liquid with the processing film, which will be inherently present when conducting the method of the claims of the co-pending application.
As to claims 19-20, which require alkaline component in the processing film:
The claims of the patent exemplify components promoting dissolution of the processing films, such as at least 1,3-cyclohexanediol and the other compounds of Formula 1 wherein L is a single bond, Cy1 is C1-5 alkyl, which are alkaline compounds.


Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.

The applicants amended the claims to recite peeling and removing steps of supplying pure water “without discharging any alkaline aqueous solution toward the surface of the substrate”.
The applicants allege that the applied prior art fails to teach or suggest the referenced limitations.
The applicants also allege that the referenced amendments also obviate the double patenting rejection over US Patent 11,211,241.
This is not persuasive.
The newly introduced limitations requiring peeling and removing steps of supplying pure water “without discharging any alkaline aqueous solution toward the surface of the substrate” are disclosed by Kaneko et al at least at [0085-86]. The stripping process disclosed at least in [0085-86] and shown at least on Figures 1A-C is readable on the claimed peeling and removing steps.
The newly introduced limitations requiring peeling and removing steps of supplying pure water “without discharging any alkaline aqueous solution toward the surface of the substrate” are also disclosed by Yoshida et al at least at [0135-137]. The peeling process disclosed at least in [0135-137] and shown at least on Figures 8A-C is readable on the claimed peeling and removing steps.
The arguments directed to the double patenting rejections are not found persuasive because of the same reasons as the arguments directed to the rejection over Yoshida et al. 
The patent exemplifies DIW as the peeling liquid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711